Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 6, line 1:
	wherein the at least one CPU
Claim 13, lines 1-2:
	the instructions when executed [[is]] are further operable
Claim 15, lines 1-2:
	wherein the at least one CPU
Claim 16, lines  1-2:
	the instructions when executed [[is]] are further operable
Claim 17, lines  1-2:
	the instructions when executed [[is]] are further operable
Claim 18, lines  1-2:
	the instructions when executed [[is]] are further operable

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Fig. 2 of Rister illustrates both the CPU and GPU being used in the computing of feature points.  However, the GPU of Rister is primarily used in the pre-processing of the images for computing the feature points, whereas the CPU does the bulk of the feature point computations.  Thus, Rister does not teach computing feature points using the GPU and transmitting the [already computed] feature points from the GPU to the CPU.  Such a limitation is not necessarily allowable in isolation or in any broader context.  However, the claimed computation and transmission of the feature points by the GPU is considered allowable when taken in combination with the remainder of the interconnected features of the claims, including the determining positional and rotational changes based on the feature points, rendering AR images in a device browser based on the claimed subset of JavaScript, performing the runtime optimizations, the sequential processing of the image frames in the claimed pipeline, etc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611